Proceeding pursuant to article 78 of the CPLR to review respondents’ determination, dated September 7, 1972, which (1) found that petitioner had suffered or permitted gambling on the licensed premises on May 13,1971, (2) suspended petitioner’s special on-premises liquor license for a period of 10 days and (3) imposed a $1,000 bond claim. Determination annulled, on the law, without costs. The circumstances surrounding the one instance of gambling on the premises were not such as to warrant the implication that petitioner had suffered or permitted gambling on the licensed premises within the meaning of subdivision 6 of section 106 of the Alcoholic Beverage Control' Law (Matter of Kline v. State Liq. Auth., 40 A D 2d 855). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.